255 F.2d 930
Floyd FARMER, etc., et al., Petitioners,v.Honorable William E. MILLER, Judge, United States District Court for the Middle District of Tennessee, Respondent.
No. 13601.
United States Court of Appeals Sixth Circuit.
June 16, 1958.

Petition for writ of mandamus.
Fyke Farmer, Nashville, Tenn., for petitioners.
No appearance for respondent.
Before SIMONS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
The petition for writ of mandamus in this cause, together with supporting documents and brief, has been carefully considered; and, being found without merit, is denied.